Citation Nr: 1500712	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  00-12 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1942 to May 1943.  He died in September 1994.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which determined that the appellant had not submitted new and material evidence to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  The appeal also arises from a February 2000 rating decision which determined that the appellant had not provided a timely Substantive Appeal in response to a June 1995 rating decision which denied service connection for the cause of the Veteran's death. 

In May 2005, the Board issued a decision which reopened the claim of entitlement to service connection for the cause of the Veteran's death, but denied the underlying claim on the merits.  The Board also determined that the appellant had not filed a timely Substantive Appeal of the rating decision which denied her original claim for entitlement to service-connected death benefits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court in a July 2007 memorandum decision remanded the case to the Board.  The Court issued its judgment in this case in August 2007.  

In April 2009 the Board remanded the appeal for development of the record.  

In September 2014 the Board determined that the appellant had submitted a timely appeal regarding her claim of entitlement to service connection for the cause of the Veteran's death, and remanded the underlying claim for development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 remand, the Board directed that an opinion be sought with respect to the cause of the Veteran's death.  Specifically, the Board asked that a physician review the record and provide an opinion regarding whether the Veteran's service-connected right knee disability or medication prescribed for it had caused or aggravated the Veteran's heart disorder; and whether the service-connected disability had contributed substantially and materially to death, combined to cause death, or aided or lent assistance to the production of death.  In October 2014, a VA physician reviewed the record and answered each question in the negative.  While she provided the underlying reasoning for the question of cause, she did not fully discuss her rationale for the conclusion that the service-connected right knee disability had not aggravated (i.e., worsened beyond natural progression) the Veteran's heart disorders.  The Board therefore concludes that the physician's report is not adequate with respect to the question of aggravation, and must be returned for clarification and a discussion of her rationale.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA physician who reviewed the file in October 2014 and rendered an opinion regarding the cause of the Veteran's death for clarification of the opinion as to whether the service-connected right knee disorder aggravated the Veteran's heart disorder.  

The physician is asked to review the file and provide an opinion concerning whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's heart disorders were aggravated (i.e., worsened beyond natural progression) by his service-connected right knee disability, to include the use of medication therefore, either prior to or after the strokes documented in the record.  Please provide a complete explanation for the opinion.  Clarification is requested because the rationale in the October 2014 report appeared to address only whether the heart disorder was caused by or is due to the heart disorder and not whether the heart disorders were aggravated (i.e., worsened beyond the natural progress) by the service-connected knee disorder.

In this regard, it is noted that while the Veteran did not have a stroke until 1989 and was not wheelchair bound until approximately 1992 after he had a second stroke, he had heart disease prior to these events and was service-connected for the right knee disability effective from May 1943.  

By aggravation, the Board means an increase in the underlying severity of the disability that is beyond natural progression.  

2.  Thereafter, the AOJ should review the VA physician's report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.
 
3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

